Citation Nr: 1611262	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the reduction of the rating for service-connected migraine headaches from 50 percent to 30 percent disabling, effective June 1, 2015, was proper.

2.  Entitlement to a rating in excess of 50 percent disabling for migraine headaches.

3.  Entitlement to a total disability rating (TDIU) based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before a decision review officer in January 2015 regarding the reduction of his migraine rating.  He also testified before a Veteran's Law Judge (VLJ) in July 2015 regarding his increased rating and TDIU claims.  Transcripts of both proceedings are of record.

At the time the appeal was ripe for Board adjudication, the Veterans' Law Judge who conducted the hearing was unavailable to participate in the decision.  In a November 2015 letter, VA notified the Veteran of that fact and informed him that he could elect to have another Board hearing before another Veterans' Law Judge.  In a subsequent November 2015 response, the Veteran indicated that he did not desire another hearing. 

Additional evidence has been associated with the claims file by VA since the October 2014 Supplemental Statement of the Case that last adjudicated the issue of entitlement to a higher rating.  After careful review, the Board finds that this evidence is either cumulative and redundant of evidence previously of record, or not directly relevant to the only issue denied in this appeal - entitlement to an extraschedular referral for the service-connected migraine disability.  Further, this evidence was reviewed by the AOJ in regard to the propriety of a rating reduction.  Under these circumstances, the Board finds it can proceed with adjudication of the issue on appeal. See 38 C.F.R. § 20.1304.
On his January 2016 VA Form 9, regarding the reduction of his migraine headache rating, the Veteran requested a videoconference hearing before a VLJ.  The Veteran has not been afforded his requested hearing regarding that issue.  However, as the Board finds that the reduction was improper and is restoring the Veteran's 50 percent rating effective June 1, 2015, which is a full grant of the benefit sought.  Accordingly, the Board finds that a remand for the requested hearing is not necessary and there is no prejudice to the Veteran.  Further in this regard, the restoration of the 50 percent returns the issue to the status it was in at the time of the hearing before the Board.  The Veteran provided testimony on entitlement to the issue of a rating in excess of 50 percent previously and this is the only issue denied in this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2001 rating decision granted the Veteran a 50 percent rating for migraine headaches, effective May 24, 2001.  A March 2015 rating decision decreased the 50 percent rating to 30 percent, effective June 1, 2015.

2.  The 50 percent disability rating was in effect for more than 5 years.

3.  Improvement in the Veteran's service-connected migraine headaches was not shown by the totality of the evidence of record.

4.  The Veteran's service-connected migraine headaches are manifested by almost constant non-incapacitating headaches, and characteristic prostrating migraine headache attacks 3-4 times per month that are characterized by pain, photophobia, phonophobia, nausea, dry heaving, and changes in vision.

5.  The Veteran is in receipt of the maximum schedular rating assignable for migraine headaches, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected migraine headaches from 50 percent to 30 percent, effective June 1, 2015, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.124a, Diagnostic Code 8100 (2015).

2.  There is no legal basis for the assignment of a disability rating in excess of 50 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In a February 2012 and November 2014 letters, VA satisfied its duty to notify the Veteran.  Specifically, the February 2012 letter notified the Veteran of the information and evidence necessary to substantiate his increased rating claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2014 letter notified the Veteran of the proposed reduction of his migraine headache rating, the information he was expected to submit if he disagreed with the proposed rating.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's VA treatment records, lay statements, and Social Security Administration (SSA) are of record.  VA provided the Veteran VA examinations in November 2012 and September 2014.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  

Pursuant to the Court of Appeals for Veterans Claims decision in Bryant v. Shinseki, 23 Vet. App. 488 (2010) a VLJ or DRO who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board and DRO hearing, the Veteran was assisted by an accredited representative from DAV.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant such that the Board may adjudicate the claims based on the current record.  As discussed in the Introduction, the Veteran was notified that the VLJ who held the hearing was unavailable to make the decision in the appeal and the Veteran responded that he did not wish an additional hearing.
 
Factual Background

As there is considerable overlap in the applicable evidence for the Veteran's appeals, the Board will discuss all the evidence that is applicable to the claims prior to addressing each of the appeals.  

At his November 2012 VA examination, the Veteran reported headaches that made his eyeballs feel like they were going to explode.  When asked if the pain was achy, "stabby," or "throbby," the Veteran reported it was all of those.  He noted that during headaches, sounds and light seemed amplified.  He reported that his headaches were preceded by tunnel vision and that the headaches lasted anywhere from a few hours to several days.  He noted that pain medication, such as oxycodone, did not alleviate his pain.  He reported that while experiencing headaches he would smoke marijuana in a blacked out room and listen to soothing music.  He described his headaches as constant head pain.  He described associated symptoms including nausea, sensitivity to light and sound, and vision changes.  The examiner opined that the Veteran had characteristic prostrating attacks of migraine headache pain, which occurred more than once per month.  

In a December 2012 letter, Dr. Roy stated that he was the Veteran's primary care physician and that the Veteran's migraine headaches continued to be quite impairing.  Dr. Roy noted that the Veteran reported that he had headaches approximately five days per week and had been unable to tolerate different classes of migraine prophylactic medication.  Accordingly, it had been challenging to reduce the frequency and severity of the Veteran's migraines.  

VA treatment records in December 2012 through July 2014 noted that the Veteran reported ongoing migraines, but that a prior computed tomography (CT) of the Veteran's head had been within normal limits.  The Veteran reported that he had headaches approximately five days per week and used his prescribed oxycodone for his migraine headache pain.  He described the pain as a diffuse throbbing that settled behind his eyeballs.  He reported that his severe head pain was accompanied by nausea and dry heaves and visual changes, such as fuzziness and tunnel vision.  He reported that Topiramate provided some relief in decreasing the intensity of his headaches.  Dr. Roy noted that the Veteran's headaches continued to be frequent and bothersome.  Dr. Roy also stated that the Veteran should continue to use oxycodone as required, but ideally the Veteran would taper his use of the medication in the future if possible.  The Veteran's prescription list noted that he was prescribed Topiramate for inter alia headaches and oxycodone for pain.

In his December 2013 VA Form 9, the Veteran reported that his migraines were not getting any better and to the contrary they were getting worse.  He noted that he still received ongoing treatment for his migraines, was prescribed 70 oxycodone pills every other week, and had migraines five days per week.  He further noted that all his prior jobs have required manual labor and that he only had a 12th grade education. 

At his September 2014 VA examination, the Veteran reported that the nature of his headaches changed approximately four months ago.  He reported that he no longer had tunnel vision prior to his headaches but now had had sudden onset headaches that felt like someone punched him in the middle of the face.  He reported that the pain was a constant, pulsating or throbbing pain, on both sides of his head.  He denied vomiting, but reported getting dry heaves 3-4 times per month with his worse headaches.  He reported that he had headaches approximately five days per week and that they typically lasted a day or a day and a half.  He reported that 3-4 times per month, his headaches required him to retreat to a blacked out bedroom and listen to soothing music.  He noted that his really bad headaches lasted up to 3-4 days.  He noted that he took oxycodone three times per day for headache pain and took extra oxycodone with really bad headaches.  However, later in the examination he reported that he just dealt with the pain, and only took oxycodone for his really bad headaches, which were approximately 3-4 times per month.  He also noted that he smoked marijuana to help alleviate his really bad headaches. 

The examiner opined that the Veteran had characteristic prostrating migraine headache attacks approximately once per month.  The examiner opined that the Veteran did not have very prostrating and prolonged attacks that were productive of severe economic inadaptability.  However, the examiner noted that concentration and most activities would be problematic during severe headaches.  The examiner noted that VA treatment records showed that the Veteran was prescribed oxycodone 140 tabs per month for pain, which the Veteran reported was taken exclusively for headache pain.  The examiner further noted that although 140 tabs were dispensed monthly, the Veteran clarified that he took the oxycodone only 3-4 times per month for his bad headaches.  The examiner opined that the reported frequency of severe migraine and opiate treatment was inconsistent with regular opiate treatment.  The examiner noted that prior urine drug tests were negative despite scheduled narcotic dispensation.  The examiner opined that based on veterans reports obtained at the current examination, the Veteran had nearly constant headaches which he "deals with" and which were not incapacitating.  Additionally, the examiner said the Veteran had prostrating headaches 3-4 times per month and the headaches last less than one day. 

SSA records received in October 2014 indicate that the Veteran had been disabled since October 1993 due to affective disorders and substance addiction disorders.  The records were dated prior to the pendency of the appeal.  Considering these facts regarding these records, the Boards finds that the contents of the SSA records are not relevant to determining the severity of the Veteran's headaches throughout the pendency of the appeal.

A December 2014 VA treatment record noted that the Veteran requested a urine screening to establish that he was taking his opioid medication as prescribed.  It further noted that the Veteran was informed that a VA urine screening did not typically detect the presence of oxycodone.  In a corresponding December 2014 letter inserted in the treatment records, Dr. Roy stated that the Veteran continued to have bothersome migraine headaches for which he had been prescribed oxycodone to assist with pain control.  Dr. Roy noted that the Veteran's urine screens in November 2014 and December 2014 were negative for opiates; however that was not unusual because VA urine screening tests did not typically detect oxycodone. 

At his January 2015 DRO hearing, the Veteran testified that he used marijuana to control his less severe migraines, rather than oxycodone, which he reserved for his severe headaches.  The Veteran stated that during his severe headaches he blacked out his bedroom and was unable to function.  He noted that his most severe headaches occurred 3-5 days per month, but that his head was always causing him significant pain.  He noted that since filing his claim, his headaches had become progressively worse.  In support, he noted that he used to have visual changes that warned him prior to his migraines, and now they started unexpectedly.  The Veteran stated that he avoided using his oxycodone unless he absolutely had to because he was a recovering addict and using it scared him.  

In a July 2015 letter, Dr. Roy stated that the Veteran continued to experience frequent migraine headaches with impairing symptoms that interfered with his functional status on a daily basis. 

At his July 2015 Board hearing, the representative asserted that the Veteran's 50 percent rating was insufficient.  In support of that contention, the representative noted that the Veteran had daily headaches.  The Veteran testified that he had migraines five days per week and that he hardly left the house anymore.  With regard to treatment, he indicated that he took oxycodone three times per day and that his medication was debilitating and he was unable to work.  He noted that he had not had a job in approximately ten years.  With regard to the severity of his pain, the Veteran noted that his medication allowed him to deal with the pain, but did not totally relieve it.

Rating Reduction for Migraines 

There are specific notice requirements, found in 38 C.F.R. § 3.105(e), (i) (2015), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2015) sets forth procedural requirements for reductions of disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2015).  

In November 2014, the AOJ prepared a rating decision that proposed to reduce the disability rating of the service-connected migraines from 50 percent to 30 percent.  The Veteran and his representative were provided a copy of the notice letter and a copy of the rating decision proposing the reduction.  The notice letter informed the Veteran of his option for a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  In November 2014, the Veteran requested personal hearing, which was held in January 2015.  In March 2015, the AOJ issued a rating decision wherein the Veteran's disability rating for his service-connected migraines was reduced from 50 percent to 30 percent, effective June 1, 2015.  The Veteran timely appealed.   

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344 (2015).  The provisions of § 3.344(a) and (b) (2015) apply to ratings that have been continued for five years or more.  Here, the 50 percent rating had been in effect for more than five years at the time the reduction took place.  Therefore, these provisions are applicable.  

The provisions of 38 C.F.R. § 3.344(a) (2015) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (2015).  The circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Id.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.  Additionally, a claim as to whether a rating reduction was proper must be resolved in a veteran's favor unless the Board finds that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The primary basis for the 50 percent rating for the Veteran's service-connected migraine headaches was an August 2001 VA examination report.  The August 2001 examination report noted that the Veteran treated his migraines with Sumatriptan, which was only sometimes effective; Inderal, which was of little benefit; and occasionally oxycodone, which was partially effective in managing the Veteran's headache pain.  It was noted that the Veteran had flare-ups most likely due to stress, and that alleviating factors were rest.  The examiner opined that the Veteran had frequent severe headaches, which could last up to several days.  The examiner noted that during headache flare-ups, the Veteran reported severe pain and mild weakness that prevented him from working.  The examiner also noted that the Veteran had lost one job because of his headaches and feared losing his current job.  The examiner opined that the Veteran had a moderate response to treatment, but that the headaches definitely interfered with his life and made it difficult to work.

The primary basis for the reduction to 30 percent was the September 2014 VA examination report.  As noted above, the Veteran reported that the pain was a constant, pulsating or throbbing pain, on both sides of his head.  He denied vomiting, but reported getting dry heaves 3-4 times per month with his more severe headaches.  He reported that he had headaches approximately five days per week and that they typically lasted a day or a day and a half.  He reported that 3-4 times per month, his headaches required him to retreat to a blacked out bedroom and listen to soothing music.  He noted that his really bad headaches lasted up to 3-4 days.  Nevertheless, the examiner opined that the Veteran had characteristic prostrating migraine headache attacks approximately once per month, but did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  In support of his findings, the examiner noted while the Veteran was prescribed 140 oxycodone tabs per month for pain, the Veteran reported only taking oxycodone only 3-4 times per month.  The examiner opined that the frequency of severe migraine that required opiate treatment was inconsistent with the Veteran's reports and his negative VA urine screenings.  The examiner opined that the Veteran had nearly constant headaches which were not incapacitating and had prostrating headaches 3-4 times per month.  With regard to functional impairment, the examiner noted that concentration and most activities would be problematic during severe headaches.  

Based on the foregoing, the Board finds that the evidence of record at the time of the March 2015 rating reduction does not reflect an actual change in the severity of the Veteran's migraine headache disability.  Specifically, the evidence still shows that the Veteran continues to have frequent prostrating headaches, in this case 3-4 times per month, and that his headache pain is severe enough to require treatment with oxycodone and to interfere with his daily activities and employment.  The Board notes that the September 2014 VA examination indicated that the Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  While the examiner did not provide a rationale specific to that finding, in the remarks section the examiner emphasized that in his opinions the Veteran's reported symptoms were inconsistent with consistent opiate treatment, as evidenced by the Veteran's self-report of only using his prescribed oxycodone 3-4 times per month and his consistently negative VA urine toxicology screenings.  

Initially, the Board notes that consistent opiate treatment is not a requirement of the rating criteria.  Additionally, in a December 2014 letter, Dr. Roy stated that the Veteran was prescribed oxycodone to assist with migraine headache pain control and that VA urine toxicology screening tests typically do not detect oxycodone.  Moreover, at his January 2015 hearing the Veteran explained that despite being prescribed 140 oxycodone pills per month, he was a recovering addict and that using opioid pain medication scared him; he added that he only took his oxycodone if the pain was so bad that he absolutely could not deal with the pain.  In light of the above, the Board finds that the examiner's conclusion was likely based on an inaccurate or incomplete factual premise which renders his opinion on that matter inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the examination report(s) on which a rating reduction is based must be adequate).  

In light of the above, the Board finds that the criteria for a rating reduction are not met.  Accordingly, restoration of a 50 percent rating for migraine headaches is warranted effective June 1, 2015.

Increased Rating for Migraines

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence of record be discussed.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing a veteran's symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings.

The Veteran's service-connected migraine headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

Under Diagnostic Code 8100, a maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Throughout the pendency of the appeal, the Veteran has been assigned the maximum rating of 50 percent.  As the highest rating has been awarded throughout the pendency of the appeal, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Additionally, there are no other diagnostic codes that are applicable for rating the Veteran's migraine headaches.  Therefore, a schedular rating in excess of 50 percent for migraine headaches is not warranted.

Extraschedular Consideration

The Board has also considered whether a referral to the Director, Compensation Service, for extraschedular evaluation, in excess of the maximum schedular rating of 50 percent is warranted for the Veteran's migraine headaches.  When there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet App 111, 115-16 (2008).  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director, Compensation Service.  38 C.F.R. § 3.321(b)(1) (2015).  

Here, the rating criteria more than reasonably describe the Veteran's migraine headache disability and symptomatology.  The Veteran's symptoms of prostrating attacks characterized by pain, photophobia, phonophobia, nausea, dry heaving, and changes in vision, are congruent with the disability picture represented by the 50 percent rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) are not met.  
The Veteran has not submitted evidence indicating his migraine headaches constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  The criteria for the 50 percent rating compensate for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran's representative has indicated that this rating does not adequately compensate the Veteran for his symptoms, the Board finds that these are the symptoms that the Veteran has reported.  In particular, the rating schedule's referral to severe economic inadaptability adequately contemplates the Veteran's report of significant symptoms.  As discussed in the remand below, further development is necessary regarding whether the criteria for TDIU are met.  

Consequently, the Board finds that the available schedular evaluation is adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to migraines, service connection is in effect for an inguinal hernia and scars, both rated as non-compensable.  The Veteran has not raised and the Board can find no basis for determining that the criteria set forth in Johnson for consideration of an extraschedular rating based on combined effects is for application in this case.


ORDER

A 50 percent disability rating for migraine headaches is restored, effective June 1, 2015, and, to that extent, the appeal is granted.

Entitlement to a disability rating in excess of 50 percent for migraines is denied.  


REMAND

The Board finds that the evidence indicates that the Veteran may be unemployable due to his service-connected migraines.  In his December 2012 NOD the Veteran noted that he had migraines 5 days per week, during which his head felt like it was on the verge of exploding.  In his December 2013 VA Form 9 the Veteran noted that he only had a 12th grade education and that all his jobs had involved manual labor, and if it was not for his headaches he would still be working.  The September 2014 VA examiner noted that concentration and most activities would be problematic during severe headaches.  In a July 2015 letter, Dr. Roy stated that the Veteran had frequent migraine headaches and that his symptoms interfered with his functional status on a daily basis.  At his July 2015 Board hearing, the Veteran testified that he was last employed full time approximately 10 years ago and that he left his last job because of his migraines.  

Although the evidence suggests that the Veteran may be unable to work due to his migraines, even considering the decision above, the Veteran has not meet the schedular requirements of 38 C.F.R. § 4.16 (a) (2015).  Accordingly, on remand this matter should be referred to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16 (b) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any updated VA treatment records.

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including migraine headaches, right inguinal hernia, and right inguinal hernia scar associated with right inguinal hernia) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  

The examiner should reconcile his or her findings and opinions with the November 2012 and September 2014 VA examinations, and the December 2012, December 2014, and July 2015 letters from Dr. Roy.  A complete rationale should be given for any opinion provided.

3.  Thereafter, pursuant to 38 C.F.R. § 4.16(a) (2015), the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating. 

4.  Finally, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an appropriate opportunity to respond.  Then return the case to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


